Name: 2007/605/EC: Commission Decision of 7 August 2007 on the eligibility of expenditure to be incurred by certain Member States in 2007 for the collection and management of the data needed to conduct the Common Fisheries Policy (notified under document number C(2007) 3737)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  documentation;  accounting;  economic geography;  information technology and data processing;  fisheries
 Date Published: 2007-09-11

 11.9.2007 EN Official Journal of the European Union L 238/34 COMMISSION DECISION of 7 August 2007 on the eligibility of expenditure to be incurred by certain Member States in 2007 for the collection and management of the data needed to conduct the Common Fisheries Policy (notified under document number C(2007) 3737) (2007/605/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 24(1) thereof, Whereas: (1) Regulation (EC) No 861/2006 lays down the conditions whereby Member States may receive a contribution from the Community for expenditure incurred in their national programmes of collection and management of data. (2) Those programmes are to be drawn up in accordance with Council Regulation (EC) No 1543/2000 of 29 June 2000 establishing a Community framework for the collection and management of the data needed to conduct the common fisheries policy (2) and Commission Regulation (EC) No 1639/2001 of 25 July 2001 establishing the minimum and extended Community programmes for the collection of data in the fisheries sector and laying down detailed rules for the application of Council Regulation (EC) No 1543/2000 (3). (3) Belgium, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Malta, the Netherlands, Poland, Portugal, Finland, Slovenia, Sweden and the United Kingdom have submitted national programmes for 2007. Those Member States have also submitted applications for a financial contribution by the Community. (4) The Commission has examined Member States programmes and has assessed the eligibility of the expenditures. (5) Council Decision 2000/439/EC (4) was repealed by Council Regulation (EC) No 861/2006. Article 16 of the latter Regulation establishes that Community financial measures in the area of basic data collection shall not exceed 50 % of the costs incurred by Member States in carrying out a programme as provided for in Article 23(1) of the same Regulation (861/2006). Article 24, paragraph 3b of Council Regulation establishes that Commission Decisions shall fix the rate of the financial contribution. According to Article 5 of Regulation (EC) No 1543/2000 it is foreseen that Decisions covering expenditures incurred by Member States under the data collection will follow the rates of 50 % for the minimum programme and 35 % for the extended programme. (6) A first instalment should be delivered to the Member States concerned. A second instalment should be forwarded, in 2008, following the transmission and acceptance by the Commission of a financial and technical report of activity detailing the state of completion of the aims set at the time of drawing-up the minimum and extended programmes. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 This Decision establishes for 2007 the amount of the eligible expenditure for each Member State and the rates of the Community financial contribution for the collection and management of the data needed to conduct the common fisheries policy. Article 2 Expenditure incurred in collecting and managing of the data needed to conduct the Common Fisheries Policy, as set out in Annex I, shall qualify for a financial contribution from the Community not exceeding 50 % of the eligible expenditure for the minimum programme as provided for in Article 5 of Regulation (EC) No 1543/2000. Article 3 Expenditure incurred in collecting and managing of the data needed to conduct the Common Fisheries Policy, as set out in Annex II, shall qualify for a financial contribution from the Community not exceeding 35 % of the eligible expenditure for the extended programme as provided for in Article 5 of Regulation (EC) No 1543/2000. Article 4 1. The Community shall pay a first instalment of 50 % of the financial contribution from the Community set out in Annexes I and II. 2. A second instalment shall be delivered in 2008, after the reception and approval of a financial and a technical report. Article 5 1. The euro exchange rate used to calculate the amounts eligible under this Decision shall be the rate in force in May 2006. 2. The expenditure declarations and applications for advances in national currency received from the Member States not participating in the third stage of economic and monetary union shall be converted into euro at the rate in force for the month in which those declarations and applications are received by the Commission. Article 6 This Decision is addressed to the Member States. Done at Brussels, 7 August 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 176, 15.7.2000, p. 1. (3) OJ L 222, 17.8.2001, p. 53. Regulation as amended by Regulation (EC) No 1581/2004 (OJ L 289, 10.9.2004, p. 6). (4) OJ L 176, 15.7.2000, p. 42. Decision amended by Decision 2005/703/EC (OJ L 267, 12.10.2005, p. 26). ANNEX I Minimum programme (EUR) Member State Eligible expenditure Max. Community contribution BELGIUM 1 039 161 519 581 DENMARK 5 723 552 2 861 776 GERMANY 3 927 965 1 963 982 ESTONIA 516 054 258 027 IRELAND 4 821 622 2 410 811 GREECE 1 781 330 890 665 SPAIN 8 887 744 4 443 872 FRANCE 7 019 156 3 509 578 ITALY 3 927 432 1 963 716 CYPRUS 597 228 298 614 LATVIA 412 174 206 087 LITHUANIA 141 947 70 973,5 MALTA 449 853 224 927 NETHERLANDS 3 537 657 1 768 829 POLAND 662 847 331 424 PORTUGAL 3 253 056 1 626 528 SLOVENIA 250 225 125 113 FINLAND 1 307 541 653 771 SWEDEN 3 082 718 1 541 359 UNITED KINGDOM 7 757 951 3 878 975 Total 59 097 212 29 548 606 ANNEX II Extended programme (EUR) Member State Eligible expenditure Max. Community contribution BELGIUM DENMARK GERMANY 626 510 219 279 ESTONIA 29 661 10 381 IRELAND 426 553 149 294 GREECE 231 600 81 060 SPAIN 1 276 056 446 620 FRANCE 342 409 119 843 ITALY 566 008 198 103 CYPRUS LATVIA 5 742 2 010 LITHUANIA MALTA NETHERLANDS 450 538 157 688 POLAND PORTUGAL 305 456 106 910 SLOVENIA FINLAND 154 691 54 142 SWEDEN 60 647 21 226 UNITED KINGDOM 1 132 625 396 419 Total 5 608 495 1 962 973